DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending in this Office correspondence.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1. The claim recites a series of steps and therefore a process.
Step 2A and Pr. 1:
	Claims 1, 7, and 14 recite the limitations receive a request indicative of executing a database query on a database; identify an attribute of the database query that is associated with a property of the database; rewrite the database query to adapt to the property of the database; and cause the rewritten database query to be executed by the database.
The limitation of “identifying”, which specifically reads “identify an attribute of the database query that is associated with a property of the database” in claim 1, 7 and 14, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.
That is, other than reciting “by the computer system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the computer system” language, “identifying” in the context of this claim encompasses the user manually identifying, recognizing, point out, connect, associate, etc. a request. 
Similarly, the limitation based on the identifying, rewrite, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by the computer system” language, “rewrite” in the context of this claim encompasses that the user rewrite the database query.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 
Step 2A, Pr. 2. This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements – “receive a request indicative of executing a database query on a database” and “cause the rewritten database query to be executed by the database.”  
The limitations “receive a request indicative of executing a database query on a database” and “cause the rewritten database query to be executed by the database”,  amount to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). The limitation “receive a request” and “rewritten database query”. represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic identifying and presentation of collected and analyzed data. (See MPEP 2106.05(g)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data-gathering, and presenting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(iv). Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;)
The claim is not patent eligible.
Therefore, claim 1, 7 and 14 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  
Further the limitations in the dependent claims 2 – 6, 8 – 13 and 15 – 20, respectively, merely specify the type of the data gathered and analyzed without adding significantly more. Analysis of the dependent claims is shown below.
Claim 2 is dependent on claim 1, and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the property of the database comprises a schema of the database, and wherein the rewritten database query conforms the database query to the schema of the database”, which is equivalent to merely saying “apply it”, and amounts to no more than mere instructions to implement the abstract idea on a computer. Mere instructions to apply an exception using a generic computer does not amount to significantly more.  Same rationale applies to claims 8 and 17, since it also recites limitations equivalent to merely saying “apply it”. 
Claim 3 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 3 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the attribute of the database query is indicative of a table, and wherein the database query is rewritten as a database query of one or more partitions of the table”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claims 9 and 18, since they also recite limitations that further elaborate on the abstract idea.
Claim 4 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 4 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “interpose a proxy connection between a client of the database and the database”, which further elaborates on the abstract idea by specifying data types or information that is used in the profile generation, and therefore, does not amount to significantly more. Same rationale applies to claim 10 and 19, since they recite similar limitations.
Claim 5 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 5 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “rewrite the database query to utilize at least one of a pre-sorted, pre-joined, or pre-aggregated table”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claim 12, since they also recite limitations that further elaborate on the abstract idea.
Claim 6 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 6 recites the same abstract idea of claim 1. The claim recites the additional limitation of “rewrite the database query to adapt grammar of the database query to the database”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. 
Claim 11 is dependent on claim 7 and includes all the limitations of claim 7.  Therefore, claim 11 recites the same abstract idea of claim 7. The claim recites the additional limitation of “a rewrite function, wherein input to the rewrite function comprises text of the database query”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claim 20, since they also recite limitations that further elaborate on the abstract idea.
Claim 13 is dependent on claim 7 and includes all the limitations of claim 7.  Therefore, claim 13 recites the same abstract idea of claim 7. The claim recites the additional limitation of “rewriting the database query to use a table optimized for write operations”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. 
Claim 15 is dependent on claim 14 and includes all the limitations of claim 14.  Therefore, claim 15 recites the same abstract idea of claim 14. The claim recites the additional limitation of “determine that the database query should be rewritten to execute on the database, based at least in part on the attribute of the database query and the property of the database”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. 
Claim 16 is dependent on claim 14 and includes all the limitations of claim 14.  Therefore, claim 16 recites the same abstract idea of claim 14. The claim recites the additional limitation of “the database query is rewritten to conform to a syntax of a query language compatible with the database”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. 

Therefore, claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more than the abstract idea.  




 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2011/0082854 issued to William Eidson et al. (“Eidson”) and in view of U.S. Patent 9,659,040 issued to Carl Bellingan et al. (“Bellingan”).
With respect to claims 1, 7 and 14, Eidson teaches a system, method, and program product (Para [0005 and 0009]), comprising: 
rewrite the database query to adapt to the property of the database (Eidson, Para [0056]: lines 8 – 12); and 
cause the rewritten database query to be executed by the database (Eidson, Para [0056]: lines 5 – 12).
Eidson does not explicitly teach receive a request indicative of executing a database query on a database; and identify an attribute of the database query that is associated with a property of the database.
However, Bellingan recites receive a request indicative of executing a database query on a database (Bellingan: column 12, lines 12 – 16 and column 18, lines 22  - 26); and identify an attribute of the database query that is associated with a property of the database (Bellingan: column 11, lines 14 – 22).
In the same field of endeavor, both Eidson and Bellingan are in the data processing art and therefore, are combinable/modifiable. 
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Eidson’s method and system for joining indexes for query optimization in a multi-tenant database with the teachings of Bellingan's database fleet schema maintenance in order to managing schema information in a set of databases.
Modification would provide alternative capabilities and security mappings between clients and the underlying databases in database fleet.
As to claims 2, 8 and 17, the property of the database comprises a schema of the database, and wherein the rewritten database query conforms the database query to the schema of the database (Eidson, Para [0056]: lines 8 – 17).
As to claims 3, 9 and 18, the attribute of the database query is indicative of a table, and wherein the database query is rewritten as a database query of one or more partitions of the table (Eidson, Para [0057]: lines 5 – 10 and 14 – 17).
As to claims 4, 10 and 19, cause the system at least to interpose a proxy connection between a client of the database and the database (Eidson: Figure 2 and Para [0041]).
As to claims 5 and 12, rewrite the database query to utilize at least one of a pre-sorted, pre-joined, or pre-aggregated table (Eidson, Para [0056]: lines 8 – 13).
As to claim 6, rewrite the database query to adapt grammar of the database query to the database (Eidson, Para [0056]: lines 8 – 12).
As to claims 11 and 20, executing a rewrite function, wherein input to the rewrite function comprises text of the database query (Eidson, Para [0056]: lines 8 – 12).
As to claim 13, rewriting the database query to use a table optimized for write operations (Eidson, Para [0056]: lines 5 – 10 and 14 – 17).
As to claim 15, determine that the database query should be rewritten to execute on the database, based at least in part on the attribute of the database query and the property of the database (Eidson, Para [0056]: lines 5 – 10 and 14 – 17).
As to claim 16, the database query is rewritten to conform to a syntax of a query language compatible with the database (Eidson, Para [0056]: lines 8 – 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Could be use as obviousness type Office actions.
USPGPUB 2014/0095469 (Chen): Optimization is recognized by a computer by detecting a specific syntax in the primary query. A secondary query is generated  by the computer by re-writing the primary query and by using a pre-defined operation corresponding to the recognized scenario for optimization. 
USPGPUB 2015/0370865 (Song): providing an engine in communication with a re-written query plan and an interface, where the re-written query plan results from an application of a query plan re-write rule to a previous query plan. The engine is caused to reference the re-written query plan to generate a visualization. The engine is caused to communicate the visualization to the interface for display in a dashboard, where the visualization comprises a graph including an operation node and a table node and color for indicating change of the re-written query plan. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHID A ALAM/Primary Examiner, Art Unit 2162

July 30, 2022